PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1031


JOSEPH ANTONIO; BULAN JULES−ANTONIO; MICHAEL CLARK; CAROLYN
CLARK; THOMAS COOPER; ANGEL FOUNTAIN−COOPER; GREG GIBBS;
NATALIE   GIBBS;   GEORGE   HALEY;    YVONNE   HALEY;  JACQUE
HIGHTOWER; DAWN HIGHTOWER; KHARI JACKSON; BELINDA JACKSON;
HAROLD JEWETT; CYNTHIA JEWETT; MICHAEL JOHNSON; CRYSTAL
JOHNSON;   JAGATH   KANKANAMAGE;   KETH   KANKANAMAGE;  KEITH
ROBINSON; TAKEYSHA ROBINSON; EVERTON ROWE; BEVERLY ROWE;
ERIK SMITH; SHARON SMITH; LEONARD SWOOPES; EVORA SWOOPES;
KENDALL WALKER; SAMANTHA WALKER,

                Plaintiffs - Appellants,

          and

DERRICK POTTS; TERRI ROOKARD,

                Plaintiffs,

          v.

SSA SECURITY, INC., d/b/a Security Services of America,

                Defendant – Appellee,

          and

JEREMY DANIEL PARADY; PATRICK STEPHEN WALSH; MICHAEL
MCINTOSH EVERHART; ROY THOMAS MCCANN; SECURITY SERVICES OF
AMERICA, LLC; ABM INDUSTRIES, INC.; AARON LEE SPEED,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:05-cv-02982-AW)
Argued:   January 30, 2014                Decided:   April 3, 2015


Before KING, WYNN, and FLOYD, Circuit Judges.


Affirmed by published opinion.    Judge Floyd wrote the opinion,
in which Judge King and Judge Wynn joined.


ARGUED: Ruthanne Mary Deutsch, AKIN GUMP STRAUSS HAUER & FELD
LLP, Washington, D.C., for Appellants.      Gary Alvin Bryant,
WILLCOX & SAVAGE, PC, Norfolk, Virginia, for Appellee.       ON
BRIEF: Isabelle M. Thabault, Megan Whyte, WASHINGTON LAWYERS
COMMITTEE FOR CIVIL RIGHTS AND URBAN AFFAIRS, Washington, D.C.;
Steven H. Schulman, Joseph L. Decker, Maka Y. Hutson, AKIN GUMP
STRAUSS HAUER & FELD LLP, Washington, D.C., for Appellants.
Joseph P. Moriarty, J. David Crain, WILLCOX & SAVAGE, PC,
Norfolk, Virginia; Gerry H. Tostanoski, TYDINGS & ROSENBERG,
LLP, Baltimore, Maryland, for Appellee.




                                2
FLOYD, Circuit Judge:

       The appellants in this case (“the Homeowners”) consist of

30 victims of one of the largest residential arsons in Maryland

history.     In this lawsuit, they seek to hold SSA Security, Inc.

(SSA) responsible for the arsons, which were allegedly committed

by    one   of    its   security     guards.     The   district     court   granted

summary     judgment     to   SSA    on   the    Homeowners’      negligence-based

claims and on their claim under the Maryland Security Guards Act

(“the Act”).        In doing so, the district court concluded that the

Act    merely      codified    the     common-law      doctrine    of    respondeat

superior--in       other    words,    that     the   Act   did   not    expand   that

doctrine     in    regard     to    security    companies,       contrary   to   the

Homeowners’ contentions.

       On appeal, we affirmed the grant of summary judgment on the

Homeowners’ negligence-based claims, but certified to the Court

of Appeals of Maryland the following question:

             Does the Maryland Security Guards Act, Md.
             Code Ann., Bus. Occ. & Prof. § 19-501,
             impose    liability    beyond   common   law
             principles of respondeat superior such that
             an employer may be responsible for off-duty
             criminal acts of an employee if the employee
             planned any part of the off-duty criminal
             acts while he or she was on duty?

Antonio v. SSA Sec., Inc., 749 F.3d 227, 237-38 (4th Cir. 2014).

       On March 2, 2015, the Court of Appeals of Maryland answered

the question in the negative.             Antonio v. SSA Sec., Inc., Misc.
                                          3
No. 1, Sept. Term, 2014, 2015 WL 859831 (Md. Mar. 2, 2015).

After     thoroughly     analyzing   § 19–501’s     plain     language,   its

context    in   the    Maryland   Code,   its   legislative    history,   and

policy considerations of alternative interpretations, the court

held “that the Maryland Security Guards Act § 19–501 has the

same meaning as Maryland’s common law doctrine of respondeat

superior.”      Id. at *12.       The Homeowners do not challenge the

district court’s analysis under the common law and therefore

concede that they cannot satisfy the doctrine.                 See Projects

Mgmt. Co. v. Dyncorp Int’l LLC, 734 F.3d 366, 376 (4th Cir.

2013).     Thus, we affirm, in full, the district court’s grant of

summary judgment in SSA’s favor.

                                                                    AFFIRMED




                                      4